 In the Matter of SHELL OIL COMPANY, INCORPORATED, EMPLOYERandMIDDLESEX PETROLEUM WORKERS ASSOCIATION, PETITIONERCase No. 1-R-3410.---Decided February 11, 1947Mr. John C. Quilty,of New York City; for the Employer.Messrs. Leo ConcannonandDavid Concannon,of Boston, Mass., forthe Petitioner.Mr. Raymond L. Clark,of New York City, for the Intervenor.Mr. Edmund J. Flynn,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Boston,Massachusetts, on November 27, 1946, before Leo J. Halloran, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF THE EMPLOYERShell Oil Company, Incorporated, a Virginia corporation havingits principal offices in New York City, is engaged in producing, refin-ing, and distributing oil and oil products, owning and operating oilfields and refineries in Texas, Louisiana,Kansas,Illinois, Indiana,Oklahoma, and New Mexico. The Employer markets these productsthrough country-wide bulk distribution plants, two of which locatedat Cambridge and Waltham, Massachusetts, are involved in this pro-ceeding.The Employer annually ships oil and oil products, valued inexcess of $1,000,000, from its fields and refineries to its Cambridgeand Waltham, Massachusetts, plants, for sale and distribution in theCommonwealth of Massachusetts and adjacent States.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.72 N. L.R B., No. 96.516 SHELL OIL COMPANY, INCORPORATEDII. THE ORGANIZATIONS INVOLVED517The Petitioner is a labor organization, claiming to represent em-ployees of the Employer?Oil Workers International Union, Local 542, herein called the Inter-venor, is a labor organization affiliated with the Congress of IndustrialOrganizations, claiming to represent employees of the Employer.111.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certifi3d by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2IN. THE APPROPRIATE UNITSeeking to represent all marketing department operating employeesof the Employer's Cambridge and Waltham plants, including auto-motive mechanics, driver salesmen, yardmen, car washers, and watch-men, but excluding supervisory personnel, the Petitioner asks that,should it be chosen as bargaining agent in an election among theseemployees, they be merged into a single unit with the dispatchers,cashiers, and clerical employees of the Cambridge and Waltham plantswhom it now represents.But the Intervenor contends that the em-ployees here sought by the Petitioner constitute a separate appropri-ate unit, and opposes their consolidation with the workers now repre-sented by the Petitioner.No position is taken by the Employer withrespect to the issue thus raised.Dispatchers, cashiers, and clerical employees are known as "inside"workers, whereas the employees directly concerned in this proceedingare known as "outside" workers. The inside employees are in reality'At the hearing, the Intervenor refused to stipulate that the Petitioner was a labororganization within the meaning of the National Labor Relations Act.But the recordshows that the Petitioner was organized more than 2 years ago for the purposes of repre-senting certain of the Employer's employees in collective bargaining negotiations with theEmployer, that the Petitioner adopted a constitution and bylaws and elected officers ;and that following a consent election held on May 2, 1945, under Board auspices, the Peti-tioner was designated by the Regional Director as collective bargaining representative ofthe Employer's dispatchers, cashiers, and clerical employees.This evidence clearly indi-cates that the Petitioner is a labor organization within the meaning of Section 2 (5) ofthe Act.2 A contract between the Employer and the Intervenor is not raised as a bar to an elec-tion, nor could it be, for the Petitioner apprised the Employer of its rival claim to repre-sentation before the 1946 operative date of the automatic renewal clause in the contractand filed its petition in this case within 10 days after the claim was made.Moreover, theEmployer effectively forestalled automatic renewal of the contract by seasonably notifyingthe Intervenor of its desire to terminate the agreement. 5ISDECISIONS OF NATIONAL LABOR RELATIONS BOARDan office clerical group, and the outside workers are in effect It produc-tion and maintenance group.' It is true that the inside and outsideemployees work similar hours, receive similar vacation and sick bene-fits, and are paid on the same basis, but there are fundamental differ- -ences in work and interests between the inside or "white collar" groupand the outside group.And these differences, we have found innumerous analogous cases,4 preclude the inclusion in a single unitof both groups of workers.Moreover, since May 1945, the Petitioner has represented the in-side group and the Intervenor has represented the outside group, inseparate units.bWith this bargaining history as an added element,we are persuaded that the merger desired by the Petitioner should bedenied.We find that all marketing department operating employees of theEmployer's Cambridge and Waltham, Massachusetts, plants, includ-ing automotive mechanics, driver salesmen, yardsmen, car washers,and watchmen, but excluding dispatchers, cashiers, clerical employees,and all supervisory employees with authority to hire, promote, dis=charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Shell Oil Company, Incor-porated, Boston, Massachusetts, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the First Region, acting in this matteras agent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period because3Although dispatchers in the inside group have some contact with the drivers in theoutside group because they distribute delivery orders to dnvers, this work, their mainte-nance of records of these deliveries, their issuance of loading orders to customers, and theirother work, which is purely of a clerical nature, indicate that their interests lie with thoseof the cashiers and clerical employees4 See eg , Matter of Beeco Company, 71 NL R B. 692 ,Matter of Edward G BuddManufacturing Company,68 N. L R. B. 153, andMatter of Riggs Optical Company, Con-solidated,67 NL R B 5655Such representation stemmed from consent elections conducted under Board auspicesCase No 1-R-2430 with reference to the inside group(see also fn.1, supra)and CaseNo 1-R-2429 with reference to the outside group. SHELL OILCOMPANY,INCORPORATED519they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehiredor reinstated prior to the elate of the election, to determine whether0they desire to be represented by Middlesex Petroleum Workers Asso-ciation, or by Oil Workers International Union, Local 542, C. I. 0.,for the purposes of collective bargaining, or by neither.